Case 13-50461-btb Doc157-3 Entered 09/15/20 15:40:46 Page 1of 3

EXHIBIT “C”

 
jp emeaenre Case 13-50461-btb Doc 157-3 ered 09/15/20 15:40:46 Page 2 of 3
O Helping Homeowners is What We Bor 3

OoOcWEN

About Shareholders Ocwencares Careers InvestorServices Commercial Contact

Ocwen Financial Corporation is one of the leading mortgage servicing
companies in America, serving over 1.5 million customers through its
primary brands PHH Mortgage and Liberty Home Equity Solutions.

Fessecceccaaeeesestenes

 

OUR ABOUT US

COMPANY
~~ WHO WE ARE
Company Values Ocwen Financial Corporation (NYSE: OCN) is a financial
Diversity & Inclusion services holding company providing mortgage servicing
Leedershie and originations solutions through its primary brands,
in the News PHH Mortgage and Liberty Reverse Mortgage. PHH
e WwW,

Mortgage is one of the largest servicers in the country,
Gewengares focused on delivering a variety of servicing and lending
programs. Liberty is one of the nation’s largest reverse
mortgage lenders dedicated to education and providing
WHAT WE DO loans that help customers meet their personal and
financial needs. Ocwen and its subsidiaries are
onsumer Heme Leeins committed to helping homeowners and delivering

and Insurance exceptional service and value to customers, clients and
Reverse Mortgage investors.
Loans

At Ocwen, our mission is to provide caring service and
innovative lending solutions for homeowners and
commercial customers. Our success is grounded in a

 
Case 13-s0461-btb SBALIS St SHURE WBE AUIGE WHyBSheylor and define

the way we do business and interact with our customers,
communities, investors, stakeholders and each other.

Our Values »

CARING IN ACTION

We understand how important homeownership is to our
customers and communities across America. We proudly
serve over 1 million families’ mortgage needs by helping
to find real solutions that benefit our customers and
working to build stronger communities. These efforts are
all guided by a simple philosophy we call "Caring in
Action."

Learn More »

Contact Us Privacy Terms Licenses Site Map

 

2020 © Ocwen Financial Corporation. All Rights Reserved.

NMLS#: 1849337 Ocwen USVI Services, LLC MB a Nl S
NMLS#: 2726 PHH Mortgage Corporation aie ee eae

 

 
